DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A from Group I and Species D from Group II, where claims 1-8, 15-18, and 20 read on the elected species, with claims 15 and 20 being generic to all species in the reply filed on 04/14/2021 is acknowledged.
Claim Interpretation
Regarding claim 6, where it recites the limitation “a rectilinear hook shape,” it is noted that the specification in par. 40 defines “rectilinear hook shape” as “a first one of the induction coil circuits 102b traces a first path 104 across the table 40, with the first path including spaced first and second end sections 104a, 104b joined by an intermediate section 104c. This shape is referred to herein as a rectilinear hook shape.” For the purpose of examination, the limitation rectilinear hook shape will be interpreted as --a first one of the induction coil circuits traces a first path across the table, with the first path including spaced first and second end sections, joined by an intermediate section--

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-8, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anbarasu (US 20080303194) in view of Hopkins (US 20170246817 A1).
Regarding claim 1, Anbarasu discloses a heating apparatus (induction heating unit, abstract) for thermally processing a part (heating unit is used to form polymer, abstract), comprising: 
a table (mold, where the broadest reasonable interpretation of table is a surface held up by a support structure; one of ordinary skill in the art would be able to build a mold that is held up by a support structure) formed of a thermally conductive material (bottom mold layer 17 can be made of copper, which is thermally conductive, par. 28) and defining a table surface (bottom mold surface 18, Fig. 1) configured to engage a first surface of the part (bottom mold surface 18 interfaces with polymer 19, par. 27); and 
a table inductive heating circuit (multiple coils in mold apparatus, Fig. 4, par. 42) thermally coupled to the table and configured to generate a processing temperature at the table surface (bottom mold is heated by induction heating, par. 24), 
the table inductive heating circuit comprising a plurality of table induction coil circuits (multiple coils in mold apparatus, Fig. 4, par. 42) electrically coupled in parallel with each other (coils 63 and 70 can be electrically connected in series or parallel, par. 43; it is further noted that the limitation “electrically coupled” is not limiting to being electrically connected in a parallel circuit configuration), wherein each of the plurality of table induction coil circuits includes a table electrical conductor (coils supply current, par. 44, where the broadest reasonable interpretation of “electrical conductor” means anything that electrons can pass through),
the plurality of table induction coil circuits comprising: 

a second table induction coil circuit (coil 64, Fig. 4) tracing a second path (second path, see annotated drawing [1]) across the table (it is noted that the broadest reasonable interpretation of “across the table” can be any direction that in the same plane as the table’s surface), wherein the second path is at least partially nested (second path is nested between the first path, see annotated drawing [1]) between the first and second end sections of the first path, and the second table induction coil circuit has a second table induction coil length (coil length of 64 is different from coil 65, Fig. 4) that is different from the first table induction coil length.
Anbarasu does not disclose a table smart susceptor having a Curie temperature.
Hopkins discloses a smart susceptor heater for the purpose of heating uncured composite layers to form components where the heater has multiple induction coils nested within each other, wherein a smart susceptor (abstract) having a Curie temperature (susceptor wires include a Curie temperature are wrapped around the Litz wire, par. 7 and 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anbarasu to incorporate the teachings of Hopkins and include smart susceptors with a Curie temperature. Doing so would have the benefit of providing precise and uniform temperature control during the debulk process (par. 5, Hopkins).


    PNG
    media_image1.png
    553
    549
    media_image1.png
    Greyscale

Regarding claim 2, Anbarasu in view of Hopkins discloses the heating apparatus of claim 1, in which: 
the first table induction coil circuit includes: 
a first segment (first segment in red, see annotated drawing [2]) configured to carry current in a first direction (direction of first segment in red, see annotated drawing [2]; the coil 65 supplies current, par. 42; it is understood by the examiner that the current will run through the coil in a particular direction, however the particular direction of the current is not specified by Anbarsu, so the clockwise direction shown in the annotated drawing was chosen arbitrarily to visualize the current movement that one of ordinary skill in the art would know how to implement) along the first path; and 
a second segment (second segment in red, see annotated drawing [2]) positioned adjacent the first segment and configured to carry current in a second direction along first path (direction of second segment is opposite of the first direction, see annotated drawing [2]), wherein the first direction along the first path is opposite the second direction along the first path; 

the second table induction coil circuit includes: -2-Appl. No. 16/201,490 Response dated Apr. 14, 2021 Reply to Office action of Mar. 17, 2021 
a first segment (first segment in blue, see annotated drawing [2]) configured to carry current in a first direction (direction of first segment in blue, see annotated drawing [2]) along the second path; and 
a second segment (second segment in blue, see annotated drawing [2]) positioned adjacent the first segment and configured to carry current in a second direction along second path (direction of second segment in blue is opposite of the direction of the first segment, see annotated drawing [2]), wherein the first direction along the second path is opposite the second direction along the second path; 
wherein the first segment of the second table induction coil circuit joins the second segment of the second table induction coil circuit at a double-back bend (double-back bend in blue, see annotated drawing [2]).  

    PNG
    media_image2.png
    553
    731
    media_image2.png
    Greyscale

Regarding claim 3, Anbarasu in view of Hopkins discloses the heating apparatus of claim 2, in which the plurality of table induction coil circuits further comprises 
a third table induction coil circuit (coil 63 in green, see annotated drawing [3]) tracing a third path across the table (it is noted that the broadest reasonable interpretation of “across the table” can be any direction that in the same plane as the table’s surface), wherein the third path is also at least partially nested between the first and second end sections of the first path (third path in green is partially nested between the first and second end sections of the first path, see annotated drawing [3]), and 
the third table induction coil circuit has a third table induction coil length that is different from the first table induction coil length and the second table induction coil length (coil 63 in green has a different length than coil 64 and 65, see annotated drawing [3]).  

    PNG
    media_image3.png
    553
    539
    media_image3.png
    Greyscale

Regarding claim 4, Anbarasu in view of Hopkins discloses the heating apparatus of claim 2, in which the second path includes spaced first and second end sections joined by an intermediate section (intermediate section of the second path in blue spans between first and second end section, see annotated drawing [1]).  
Regarding claim 5, Anbarasu in view of Hopkins discloses the heating apparatus of claim 4, in which the plurality of table induction coil circuits further comprises 
a third table induction coil circuit tracing a third path across the table, wherein the third path is at least partially nested between the first and second end sections of the second path (third path is between the first and second end sections of the second path in blue, see annotated drawing [1]), and 
the third table induction coil circuit has a third table induction coil length that is different from the first table induction coil length and the second table induction coil length (coil 63 in green has a different length than coil 64 and 65, Fig. 4).  
Regarding claim 6, Anbarasu in view of Hopkins discloses the heating apparatus of claim 4, in which each of the first and second paths has a rectilinear hook shape 
(based on claim interpretation of rectilinear hook shape from specification par. 40 “a first one of the induction coil circuits traces a first path(first path in red, see annotated drawing [1]) across the table (it is noted that the broadest reasonable interpretation of “across the table” can be any direction that in the same plane as the table’s surface), with the first path including spaced first and second end sections (first and second section in red, see annotated drawing [1]), joined by an intermediate section (intermediate section in red, see annotated drawing [1])”.  
Regarding claim 7, Anbarasu in view of Hopkins discloses the heating apparatus of claim 1, in which the first and second table induction coil circuits are disposed in a common plane (coils are inserted into the stator slots 22, par. 21, Fig. 2, where the at least part of the coils lie on the bottom of the stator slots and therefore are the in same plane; it is also noted that the broadest reasonable interpretation of “disposed in a common plane” does not limit that the radial center of the coils lie in the exact same plane, where if the radial center of the coils is slightly offset but generally still lay parallel to the same plane can still reasonably read on the limitation).  
Regarding claim 8, Anbarasu in view of Hopkins discloses the heating apparatus of claim 1, in which: the table electrical conductor of each of the plurality of table induction coil circuits comprises a plurality of electrical conductor strands in a Litz wire configuration (a coil can be made of bundles of Litz wire 78, par. 46, Fig. 4); and 
the table smart susceptor of each of the plurality of table induction coil circuits is wrapped around the table electrical conductor in a spiral configuration (susceptor wires are wrapped around the Litz wire in a spiral, par. 7 and 50, Hopkins).
Regarding claim 15, Anbarasu discloses a heating apparatus (induction heating unit, abstract) for thermally processing a part (heating unit is used to form polymer, abstract), comprising: 

a table inductive heating circuit (multiple coils in mold apparatus, Fig. 4, par. 42) thermally coupled to the table and configured to generate a processing temperature at the table surface (bottom mold is heated by induction heating, par. 24), 
the table inductive heating circuit comprising a plurality of table induction coil circuits (multiple coils in mold apparatus, Fig. 4, par. 42) electrically coupled in parallel with each other (coils 63 and 70 can be electrically connected in series or parallel, par. 43; it is further noted that the limitation “electrically coupled” is not limiting to being electrically connected in a parallel circuit configuration), wherein each of the plurality of table induction coil circuits includes a table electrical conductor (coils supply current, par. 44, where the broadest reasonable interpretation of “electrical conductor” means anything that electrons can pass through) 
the plurality of table induction coil circuits comprising: 
a first table induction coil circuit (coil 65, Fig. 4) including a plurality of first table induction coil circuit segments extending substantially parallel to each other (a coil can be made of a plurality of coil bundles 78, par. 46, Fig. 4; where though the bundles are wrapped together they extend in the same direction parallel to each other), 
the plurality of first table induction coil circuit segments including at least a first pair of segments (first segment in red with bundles of Litz wire within, see annotated drawing [2]) and a second pair of segments spaced from the first pair of segments (second segment in red with bundles of Litz wire 
the first table induction coil circuit segments of the second pair of segments are positioned directly adjacent each other (second segment in red with bundles of Litz wire within, Fig. 4, where the bundles of Litz wire are adjacent each other)
a second table induction coil circuit (coil 64, Fig. 4) including a plurality of second table induction coil circuit segments extending substantially parallel to each other (a coil can be made of a plurality of coil bundles 78, par. 46, Fig. 4; where though the bundles are wrapped together they extend in the same direction parallel to each other), the plurality of second table induction coil circuit segments including at least a first pair of segments (first segment in blue with bundles of Litz wire within, see annotated drawing [2]) and a second pair of segments (second segment in blue with bundles of Litz wire within, see annotated drawing [2]; second segment in blue is spaced from first segment in blue) spaced from the first pair of segments, wherein 
the second table induction coil circuit segments of the first pair of segments are positioned directly adjacent each other (first segment in blue with bundles of Litz wire within, see annotated drawing [2], where the bundles of Litz wire are adjacent each other)
the second table induction coil circuit segments of the second pair of segments are positioned directly adjacent each other (second segment in blue with bundles of Litz wire within, see annotated drawing [2], where the bundles of Litz wire are adjacent each other).
Anbarasu does not disclose a table smart susceptor having a Curie temperature, and
wherein the first table induction coil circuit segments of the first pair of segments are configured to carry current in opposite directions to each other, and 

wherein the second table induction coil circuit segments of the first pair of segments are configured to carry current in opposite directions to each other, and 
the second table induction coil circuit segments of the second pair of segments are positioned directly adjacent each other and configured to carry current in opposite directions to each other.  
Hopkins discloses a smart susceptor heater for the purpose of heating uncured composite layers to form components where the heater has multiple induction coils nested within each other, wherein a smart susceptor (abstract) having a Curie temperature (susceptor wires include a Curie temperature are wrapped around the Litz wire, par. 7 and 58), and
wherein the first table induction coil circuit segments of the first pair of segments are configured to carry current in opposite directions to each other (100D, first pair of segment in red where the pair of litz wire’s current flows in direction opposite to each other, see annotated drawing [4]), and 
the first table induction coil circuit segments of the second pair of segments are configured to carry current in opposite directions to each other (100D, second pair of segment in red where the pair of litz wire’s current flows in direction opposite to each other, see annotated drawing [4]); and 
wherein the second table induction coil circuit segments of the first pair of segments are configured to carry current in opposite directions to each other (100C, first pair of segment in blue where the pair of litz wire’s current flows in direction opposite to each other, see annotated drawing [5]), and 
the second table induction coil circuit segments of the second pair of segments are positioned directly adjacent each other and configured to carry current in opposite directions to each other (100C, second pair of segment in blue where the pair of Litz wire’s current flows in direction opposite to each other, see annotated drawing [5]). 

    PNG
    media_image4.png
    669
    937
    media_image4.png
    Greyscale
    
Regarding claim 16, Anbarasu in view of Hopkins does not disclose the limitations of claim 16.
Hopkins discloses the first table induction coil circuit segments of the first pair of segments are joined at a first double-back bend (first pair of segments in red are joined at the first double-back bend 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anbarasu in view of Hopkins to incorporate the teachings of Hopkins and connect segments with double-back bends. One of ordinary skill in the art would be able to connect a pair of wire in a segment with double-back bends. Double-back bends are well known methods of connecting two wire segments, as seen in serpentine patterns shown in Fig. 4 of Hopkins, or the loop pattern shown in Fig. 4 of Anbarasu. 
Regarding claim 17, Anbarasu in view of Hopkins discloses the heating apparatus of claim 15, in which the first table induction coil circuit is at least partially nested within the second table induction coil circuit (second segment of the first coil in red is partially nested within the second coil in blue, see annotated drawing [2]).  
Regarding claim 18, Anbarasu in view of Hopkins discloses the heating apparatus of claim 17, in which the first and second table induction coil circuits are disposed in a common plane (coils are inserted into the stator slots 22, par. 21, Fig. 2, where the at least part of the coils lie on the bottom of the stator slots and therefore are the in same plane; it is also noted that the broadest reasonable interpretation of “disposed in a common plane” does not limit that the radial center of the coils lie in the exact same plane, where if the radial center of the coils is slightly offset but generally still lay parallel to the same plane can still reasonably read on the limitation).  
Regarding claim 20, Anbarasu in view of Hopkins discloses the heating apparatus of claim 15, in which: the table electrical conductor of each of the plurality of table induction coil circuits comprises a plurality of electrical conductor strands in a Litz wire configuration (a coil can be made of bundles of Litz wire 78, par. 46, Fig. 4); and the table smart susceptor of each of the plurality of table induction coil 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761